Exhibit 10.2
 

 
REVERSE TRANSITION SERVICES AGREEMENT


This Reverse Transition Services Agreement (this “Agreement”), dated as of July
17, 2006 (the “Signing Date”), is entered between ALLTEL Corporation, a Delaware
corporation, on behalf of itself and its affiliates (“AT Co.”), and Alltel
Holding Corp., a Delaware corporation and wholly-owned subsidiary of AT Co., on
behalf of itself and its affiliates (“Spinco”).


R E C I T A L S


WHEREAS, AT Co. and Spinco are parties to that certain Distribution Agreement
dated December 8, 2005, as amended (the “Distribution Agreement”; capitalized
terms used herein but not defined herein shall have the meanings set forth in
the Distribution Agreement), pursuant to which, among other things, AT Co. will
distribute to its stockholders all of the outstanding shares of common stock of
Spinco (the “Distribution”); and


WHEREAS, in connection with the Distribution, the parties desire that Spinco and
its Affiliates provide certain services to AT Co. and its Affiliates on the
terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained in this
Agreement, the parties agree as follows:


ARTICLE 1
TRANSITION SERVICES


1.1 Transition Services. This Agreement sets forth the terms and conditions for
the provision by Spinco to AT Co. of various transition services described
herein and in the service attachment (the “Service Attachment”) attached hereto
as Exhibit A and any statement of work (an “SOW”) to be added hereto and
numbered appropriately (collectively, the “Transition Services”), pursuant to
the terms hereof.
 
1.2 Provision of Transition Services. Commencing on the date hereof and
continuing through the Term (as defined in Article 2 of this Agreement), Spinco
will provide the Transition Services to AT Co., unless (a) otherwise indicated
on the Service Attachment, (b) automatically modified by termination of a
Transition Service by AT Co. in accordance with the terms and conditions hereof,
(c) otherwise mutually agreed to by the parties in writing, or (d) this
Agreement is terminated in accordance with the terms and conditions hereof.


1.3 Purchase of Additional or Modified Transition Services.From time to time, AT
Co. may request that Spinco provide additional or modified services that relate
to the transition of ownership and operation of the AT Co. Business but are not
described in the Service Attachment. Spinco will use, and will cause each of its
Affiliates to use, its reasonable best efforts to accommodate any reasonable
requests by AT Co. to provide additional or modified services relating to the
transition of ownership and operations of the AT Co. Business. In order to
initiate a request for such additional or modified services, AT Co. shall submit
a written request to Spinco specifying the nature of the requested additional or
modified services and
 
 

--------------------------------------------------------------------------------


 
requesting an estimate of the Transition Services Costs (as defined in Section
3.1) applicable to such additional or modified services. Spinco shall respond to
such request within 10 Business Days following Spinco’s receipt of such request;
provided that, subject to the second sentence of Section 1.3, such 10 Business
Day period shall be subject to a reasonable extension if, due to the volume,
frequency or type of requests submitted by AT Co., Spinco’s preparation of
responses to such requests is materially interfering with, or is likely to
materially interfere with, Spinco’s normal business activities. If Spinco can,
subject to the second sentence of this Section 1.3, accommodate AT Co.’s request
to provide such additional or modified services, and if AT Co. accepts the terms
and conditions set forth in Spinco’s response to such request, then such
additional or modified services shall be provided hereunder subject to the terms
and conditions of Spinco’s response and such other terms and conditions as may
be agreed to by the parties in a written amendment to this Agreement. If Spinco
agrees to any modification to the physical facilities that is requested by AT
Co. in accordance with the terms and conditions of this Section, such
modification shall be done solely at AT Co.’s cost and expense and shall be
coordinated by the parties to minimize interference with Spinco’s normal
business activities. No representative of AT Co. shall have authority to make
decisions with respect to Spinco and its responsibilities under this Agreement;
and no representative of Spinco shall have authority to make decisions with
respect to AT Co. and its responsibilities under this Agreement.


1.4 Appointment of Transition Teams. Each party shall designate one or more
persons who have practical knowledge and experience in each area of Spinco’s
operations that relate to the Transition Services and are authorized to make
decisions with respect to the Transition Services (each a “Transition Team”).
Without limiting the generality of the foregoing, and subject to the foregoing
proviso each Transition Team will include persons from such party and its
Affiliates whose experience includes the following areas: (a) information
technology systems, (b) billing, (c) human resources, (d) customer service, (e)
accounting and finance, (f) engineering and network, (g) sales and marketing,
(h) operations, (i) real estate, (j) branding, and (k) capital asset management.
Each party shall designate a member of its Transition Team as the leader of its
Transition Team (each a “Team Leader”). Each Team Leader shall coordinate the
assignment of persons to its Transition Team and shall assess and monitor the
performance of the Transition Services. Prior to the initial joint meeting
described in Section 1.5 of this Agreement, each party shall submit to the other
party a written list identifying its initial Team Leader and the initial members
of its Transition Team including each person’s title, areas of expertise and
relevant telephone, fax and email information. If a Transition Team member or
Team Leader shall be unavailable to work on the Transition Services for more
than five (5) Business Days, then he or she shall appoint a temporary or
permanent replacement.


1.5 Transition Team Meetings. Within 30 Business Days after the Signing Date,
the appropriate representatives of the Transition Teams shall conduct an initial
joint meeting for the purpose of defining roles, responsibilities, scope and
timelines related to the Transition Services. Thereafter, the Transition Teams
shall convene meetings on a mutually agreed upon periodic basis as required. It
is the expectation of the parties that the Transition Team members shall
communicate directly with one another and work directly with one another to
ensure that all Transition Services are completed on a timely and complete
basis; provided that, except for Spinco’s Team Leader, the members of Spinco’s
Transition Team shall not have the legal authority to make or to modify any
obligation or to waive any right on behalf of Spinco The
 
 
2

--------------------------------------------------------------------------------


 
Team Leaders shall meet, at least weekly, or on such other mutually agreed upon
periodic basis as required, to discuss the status of the Transition Services, as
well as to answer questions, gather information and resolve disputes that may
occur from time-to-time. All meetings pursuant to this Section 1.5 may be
face-to-face, video or telephonic meetings as may be agreed upon by the parties.
Each party shall bear its own costs of attending or participating in Transition
Team meetings.


1.6 Oversee Completion of Transition Services. The Transition Teams will be
accountable for overseeing the completion of the Transition Services in
accordance with the terms and conditions hereof. Unless otherwise provided in
the Service Attachment, the parties will use their reasonable best efforts to
respond to requests for information within 5 Business Days after receipt of each
such request.


1.7 Availability of Subject Matter Experts. From time to time, AT Co. may
request that Spinco make available to AT Co. a resource of Spinco that has
expertise in the subject matter (which must be directly related to the systems
and procedures utilized by Spinco and its Affiliates in connection with the AT
Co. Business) specified by AT Co. in such request. Within 5 Business Days after
receipt by Spinco of a reasonable request by AT Co. that a specified subject
matter expert be made available, Spinco shall make, and shall cause its
Affiliates to make, such subject matter experts (including, without limitation,
technical and operational personnel) available to AT Co.’s Transition Team or
other subject matter experts during Spinco’s normal business hours. For purposes
of determining the reasonableness of any such request by AT Co., Spinco shall
consider the specified subject matter expert’s other duties and then-current
schedule as well as the availability of other individuals with the same skills
as the specified subject matter expert.
 
1.8 Equipment and Software. Spinco shall keep the equipment and software used to
provide the Transition Services in working order with sufficient capacity to
perform the Transition Services concurrent with the equipment’s and software’s
other use for Spinco, if any; provided, however, if Spinco is required to
increase the capacity of its equipment or software (for example, because
previously shared hardware capacity must be duplicated) to perform the
Transition Services, then Spinco shall obtain AT Co.’s prior written approval of
any additional cost or expense that Spinco expects to incur in connection with
such increase in capacity, and AT Co. shall pay any such additional cost or
expense incurred by Spinco to provide such increased capacity to the extent so
approved by AT Co.


1.9 General Cooperation. Subject to the terms and conditions set forth in this
Agreement, Spinco and AT Co. shall each use reasonable best efforts to provide
information and documentation sufficient for each party to perform the
Transition Services as they were performed before the date of this Agreement,
and make available, as reasonably requested by the other party, sufficient
resources and timely decisions, approvals and acceptances in order that each
party may accomplish its obligations under this Agreement in a timely and
efficient manner.


1.10 Modifications. Unless otherwise provided for in this Agreement, if AT Co.
makes any change in the processes, procedures, practices, networks, equipment,
configurations,
 
 
3

--------------------------------------------------------------------------------


 
or systems pertaining to the AT Co. Business, and such change has an adverse
impact on Spinco’s ability to provide any of the Transition Services, then
Spinco shall be excused from performance of any such affected Transition
Services until AT Co. mitigates the adverse impact of such change, and AT Co.
shall be responsible for all direct expenses incurred by Spinco in connection
with the cessation and, if applicable, the resumption of the affected Transition
Services.


ARTICLE 2
TERM 


Unless terminated earlier in accordance with Article 8 of this Agreement, the
term of this Agreement shall expire on the one-year anniversary of the Signing
Date (the “Term”), except AT Co. shall have the right to extend the Term for an
additional 30 days by providing written notice to Spinco at least 60 days prior
to the expiration of the Term indicating AT Co.’s election to extend the Term. .
The parties may agree in any SOW to a longer period of time for performance of
Services, and in that event the Term shall be extended for such time but only
with respect to such SOW. AT Co. may extend the period of time for which a
particular Service will be required by an additional 30 days if AT Co. delivers
written notice of such election to Spinco no later than 30 days prior to the
scheduled expiration date of such Service, provided that no such election shall
extend the period of performance of such Service beyond the expiration of the
Term and AT Co. may exercise this extension right only once as to any particular
Service.


ARTICLE 3
COMPENSATION AND PAYMENT ARRANGEMENTS FOR TRANSITION SERVICES


3.1 Compensation for Transition Services. Subject to the terms and conditions of
this Agreement, the total compensation payable by AT Co. to Spinco for each and
every Transition Service provided pursuant to the Service Attachment shall be
set forth in the Services Attachment (the “Transition Services Costs”).


3.2 Payment Terms. Within 30 days after the end of each calendar month during
the Term, or extension thereof, Spinco shall bill AT Co. in arrears for the
Transition Services Costs that apply to the Transition Services performed by
Spinco Each of Spinco’s invoices shall describe in reasonable detail the
Transition Services upon which the applicable Transition Services Costs are
based. Within 30 days after AT Co.’s receipt of each of Spinco’s invoices, AT
Co. shall pay Spinco the amount of such invoice. If such payment is not received
by Spinco within such 30-day period, AT Co. shall also pay Spinco interest from
and after the last date of the calendar month in respect of such invoice, but
excluding the date of payment by AT Co., at a rate per annum equal to the Prime
Rate on the last day of the calendar month in respect of such invoice. If AT Co.
disputes in good faith any portion of the amount due on any invoice, AT Co.
shall notify Spinco in writing of the nature and basis of the dispute within 10
Business Days after AT Co.’s receipt of such invoice. Otherwise the invoiced
amount shall be deemed to be accurate and correct and shall not be subject to
dispute or contest by AT Co. or any Affiliate thereof. The parties shall use
their reasonable best efforts to resolve the dispute prior to the payment due
date. Spinco shall reimburse AT Co. within 30 days following, as applicable (a)
agreement by the
 
 
4

--------------------------------------------------------------------------------


 
parties of any excess payment made by AT Co. in respect of Transition Services,
or (b) resolution of any disputed amounts paid in excess of the amount of
Transition Services Costs, in either case, with interest from and after the date
payment was made by AT Co. through, but excluding, the date of reimbursement by
Spinco, at the rate per annum equal to the Prime Rate on the date payment was
made by AT Co.


3.3 Taxes. All charges and fees to be paid by AT Co. under this Agreement are
exclusive of any applicable withholding, sales, use, value added, excise,
services or other United States or foreign tax which may be assessed on the
provision of the Transition Services. In the event that a withholding, sales,
use, value added, excise, value added services or other United States or foreign
tax is assessed on the provision of any of the Transition Services provided to
AT Co. under this Agreement, AT Co. will pay directly, reimburse or indemnify
Spinco for such taxes, as well as any applicable interest and penalties. The
parties will cooperate with each other in determining the extent to which any
tax is due and owing under the circumstances, and shall provide and make
available to each other any resale certificates, information regarding
out-of-state or country use of materials, services or sale, and other exemption
certificates or information reasonably requested by either party. This section
shall have no application to any tax based upon the income of Spinco.




ARTICLE 4
RELATIONSHIP TO OTHER DOCUMENTS


4.1 Controlling Provisions. If there is any conflict or inconsistency between
the terms and conditions set forth in the main body of this Agreement and any of
the Exhibits to this Agreement, the provisions of the Exhibits shall control
with respect to the rights and obligations of the parties regarding the
Transition Services. If there is any conflict or inconsistency between the terms
and conditions of this Agreement and the Distribution Agreement, the provisions
of this Agreement shall control solely with respect to the rights and
obligations of the parties regarding the Transition Services.
 
ARTICLE 5
DISPUTE RESOLUTION


5.1 Dispute Resolution Procedures. If a dispute arises between the parties with
respect to the terms and conditions of this Agreement, or any subject matter
governed by this Agreement (excluding disputes regarding a party’s compliance
with the applicable confidentiality provisions or in the case of suit to compel
compliance with this dispute resolution process or with the provisions of this
Article) (a “Dispute”) the parties agree to use and follow this dispute
resolution procedure before initiating any judicial action. At such time as the
Dispute is resolved under this Article, interest (at the Prime Rate) shall be
paid to the party receiving any disputed monies to compensate for the lapsed
time between the date such disputed amount originally was paid or should have
been paid through the date monies are paid in settlement of the Dispute.
 
 
5

--------------------------------------------------------------------------------




5.2 Claims Procedures. The Transition Teams shall escalate any Dispute to the
Team Leaders for resolution. Upon receipt of any such escalated matter, the Team
Leaders shall discuss and attempt to resolve the matter within 15 Business Days
immediately following the escalation. If by the end of the fifteenth Business
Day, the matter has not been resolved to the satisfaction of both Team Leaders,
then the party that initiated the claim shall provide written notification to
the other party in accordance with Section 10.3 of this Agreement, in the form
of a claim identifying the issue or amount disputed and including a detailed
reason for the claim. The party against whom the claim is made shall respond in
writing to the claim within 15 Business Days from the date of receipt of the
claim document. The party filing the claim shall have an additional 15 Business
Days after the receipt of the response to either accept any resolution offered
by the other party or request implementation of the procedures set forth in
Section 5.3 (the “Escalation Procedures”). Failure to meet the time limitations
set forth in this Section may result in the implementation of the Escalation
Procedures.


5.3 Escalation Procedure. Upon receipt of the written notice of a party involved
in the Dispute and in compliance with Section 5.2, each party shall appoint a
knowledgeable, responsible representative to negotiate in good faith to resolve
any unresolved disputes or claims arising under this Agreement. The parties
intend that these negotiations be conducted by experienced business
representatives empowered to decide the issues. The business representatives
shall meet and attempt to resolve the Dispute within 15 Business Days of
receiving the written request. If they can resolve the Dispute within that time
period, it will be memorialized in a written settlement and release agreement,
executed within five Business Days thereafter. If they can not resolve the
Dispute within that time period, then the parties may resort to judicial action
or other remedies. The parties may vary the duration and form of these
Escalation Procedures by mutual written agreement.


ARTICLE 6
INDEMNIFICATION


6.1 Indemnification by Spinco


(a) Spinco shall indemnify, defend and hold harmless each AT Co. Indemnitee (as
defined in the Distribution Agreement), against and in respect of any and all
Indemnifiable Losses incurred or suffered by any AT Co. Indemnitee that result
from, relate to or arise out of any default by Spinco in the performance of its
obligations under this Agreement or any third party claim against any AT Co.
Indemnitee based upon the negligence, gross negligence or willful misconduct of
any of the Spinco Indemnitees that arise out of or result from any default by
Spinco in the performance of its obligations under this Agreement, except to the
extent that any such Indemnifiable Losses arise out of or result from the
negligence, gross negligence or willful misconduct of any AT Co. Indemnitee.


(b) In the case of Indemnifiable Losses incurred by AT Co. Indemnitees that
arise out of or result from any default by Spinco in the performance of its
obligations under this Agreement based upon the negligence of any of the Spinco
Indemnitees, indemnification shall be limited to actual damages which in no
event shall exceed the total amount of compensation payable to Spinco hereunder.
For the avoidance of doubt, in the case of Indemnifiable Losses
 
 
6

--------------------------------------------------------------------------------


 
incurred by the AT Co. Indemnitees that arise out of or result from any default
by Spinco in the performance of its obligations under this Agreement based upon
the gross negligence or willful misconduct of any of the Spinco Indemnitees,
indemnification shall be limited to actual damages without regard to the total
amount of compensation payable to Spinco hereunder.


6.2 Indemnification by AT Co.


(a) AT Co. shall indemnify, defend and hold harmless each Spinco Indemnitee (as
defined in the Distribution Agreement), against and in respect of any and all
Indemnifiable Losses incurred or suffered by any Spinco Indemnitee that result
from, relate to or arise out of any default by AT Co. in the performance of its
obligations under this Agreement or any third party claim against any Spinco
Indemnitee based upon the negligence, gross negligence or willful misconduct of
any of the AT Co. Indemnitees that arise out of or result from any default by AT
Co. in the performance of its obligations under this Agreement, except to the
extent that any such Indemnifiable Losses arise out of or result from the
negligence, gross negligence or willful misconduct of any Spinco Indemnitee.


(b) In the case of Indemnifiable Losses incurred by Spinco Indemnitees that
arise out of or result from any default by AT Co. in the performance of its
obligations under this Agreement based upon the negligence of any of the AT Co.
Indemnitees, indemnification shall be limited to actual damages which in no
event shall exceed the total amount of compensation payable to Spinco hereunder.
For the avoidance of doubt, in the case of Indemnifiable Losses incurred by the
Spinco Indemnitees that arise out of or result from any default by AT Co. in the
performance of its obligations under this Agreement based upon the gross
negligence or willful misconduct of any of the AT Co. Indemnitees,
indemnification shall be limited to actual damages without regard to the total
amount of compensation payable to Spinco hereunder.


6.3 Limitations.


(a) In no event shall either party hereto be liable for indirect, special,
consequential or punitive damages arising out of this Agreement, regardless of
the form of action, whether in contract, warranty, strict liability or tort,
including negligence of any kind, whether active or passive, and regardless of
whether the other party knew of or was advised at the time of breach of the
possibility of such damages.


(b) Except as otherwise provided in this Article 6, Spinco’s sole responsibility
to AT Co. for errors or omissions in providing the Transition Services shall be
to re-perform such Transition Services properly in a diligent manner, at no
additional cost or expense; provided, however, that each party shall use
reasonable best efforts to detect any such errors or omissions and promptly
advise the other party or parties of any such error or omission of which it
becomes aware.


6.4   A party that is seeking indemnification pursuant to Section 6.1 or 6.2
shall notify the other party thereof and shall specify in reasonable detail the
event(s) giving rise to such claim for indemnification within 15 Business Days
after the indemnified party has actual knowledge of such event(s), except that
any failure to give such notice will not waive any rights of the
 
 
7

--------------------------------------------------------------------------------


 
indemnified party unless the rights of the indemnifying party are actually and
materially prejudiced thereby. The indemnifying party shall have the right to
undertake the defense of any claim upon delivery of notice to the indemnified
party with respect to such claim. Such defense shall be made with counsel
reasonably acceptable to the indemnified party. If the indemnifying party fails
to undertake the defense of the indemnified party within such time period, the
indemnified party may retain its own counsel for such defense (which shall be
reasonably acceptable to the indemnifying party), and the indemnified party’s
reasonable attorney’s fees and expenses related to such claim shall be paid by
the indemnifying party. Neither party shall, without the consent of the other
party, agree to any non-monetary settlement of the indemnified claim.


(a) Upon a determination of liability by final and non-appealable court judgment
or order in respect of Section 6.1 or 6.2, the appropriate party shall pay the
other party the amount so determined (subject to the limitations of Section 6.3)
within 15 Business Days after the date of determination of liability by Final
Judgment (such fifteenth Business Day, the “Due Date”). If there should be a
dispute as to the amount or manner of determination of any indemnity obligation
owed under Section 6.1 or 6.2, the indemnifying party shall nevertheless pay
when due such portion, if any, of the obligation as shall not be subject to
dispute. The difference, if any, between the amount of the obligation ultimately
determined as properly payable under this Agreement and the portion, if any,
theretofore paid shall bear interest as provided below in Section 6.4(b). Upon
the payment in full of any claim, the indemnifying party or other Person making
payment shall be subrogated to the rights of the indemnified party against any
Person with respect to the subject matter of such claim. For purposes of this
Section 6.4, “Final Judgment” means a judicial or other determination as to
which no appeal or other review is pending or in effect and any deadline for
filing any such appeal or review that may be designated by statute, rule,
stipulation or other agreement has passed.


(b) If all or part of any indemnification obligation under Section 6.1 or 6.2 of
this Agreement is not paid on the Due Date, then the indemnifying party shall
pay the indemnified party interest on the unpaid amount of the obligation for
each calendar day from the Due Date until payment in full, payable on demand, at
a rate per annum equal to the Prime Rate on the Due Date.


ARTICLE 7
FORCE MAJEURE
Except for payment of amounts due, neither party shall be held liable for any
delay or failure in performance of any part of this Agreement, including the
Service Attachment, from any cause beyond its reasonable control and not
primarily attributable to its fault or negligence, including, but not limited
to, acts of God, acts of civil or military authority, embargoes, epidemics, war,
terrorist acts, riots, insurrections, fires, explosions, earthquakes, nuclear
accidents, floods, strikes, or disruptions in Internet and other
telecommunication networks and backbones, power and other utilities. Upon the
occurrence of a condition described in this Article, the party whose performance
is prevented shall provide written notice to the other party, and the parties
shall promptly confer, in good faith, on what action may be taken to minimize
the impact, on both parties, of such condition.
 
 
8

--------------------------------------------------------------------------------


 
ARTICLE 8
TERMINATION


8.1 Termination of Transition Services and Agreement for Convenience. Subject to
the limitations set forth in the Services Attachment, AT Co. shall have the
right to terminate any Transition Service, in whole or in part, upon 30 days
prior written notice to Spinco If all Transition Services shall have been
migrated or terminated under this provision prior to the expiration of this
Agreement, then AT Co. shall have the right to terminate this Agreement upon
written notice to Spinco


8.2 Termination for Default. In the event: (i) AT Co. shall fail to pay for
Transition Services in accordance with the terms of this Agreement (and such
payment is not disputed by AT Co. in good faith in accordance with Section 3.2);
(ii) either party shall default, in any material respect, in the due performance
or observance by it of any of the other terms, covenants or agreements contained
in this Agreement; or (iii) either party shall become or be adjudicated
insolvent and/or bankrupt, or a receiver or trustee shall be appointed for
either party or its property or a petition for reorganization or arrangement
under any bankruptcy or insolvency law shall be approved, or either party shall
file a voluntary petition in bankruptcy or shall consent to the appointment of a
receiver or trustee, any non-defaulting party shall have the right, at its sole
discretion, (A) in the case of a default under clause (iii), to immediately
terminate its participation with the defaulting party under this Agreement, and
(B) in the case of a default under clause (i) or (ii), to terminate its
participation with the defaulting party under this Agreement if the defaulting
Party has failed to (x) cure the default within 30 days of written notice of
default or if the default (except for defaults as a result of failure to make
payment) is such that it will take more than 30 days to cure, within an extended
time period which shall be not longer than what is reasonably necessary to
effect performance or compliance or (y) diligently pursue the curing of the
default.


8.2 Termination of Distribution Agreement.This Agreement shall automatically
terminate upon termination of the Distribution Agreement.


8.3 Transitional Cooperation. Each of Spinco and AT Co. will, and will cause
their respective Affiliates to cooperate with the other party and its Affiliates
to assure an orderly transition from the systems and procedures utilized by
Spinco and its Affiliates in connection with the AT Co. Business to those
systems and procedures to be utilized by AT Co. and its Affiliates in connection
with the AT Co. Business after Closing.


8.4 Return of Material. As a Transition Service is migrated or terminated,
whichever is earlier, each of Spinco and AT Co. will, and will cause their
respective Affiliates to, return all material and property owned by the other
party and its Affiliates, including, without limitation, any and all material
and property of a proprietary nature involving the other party and its
Affiliates relevant to the provision of that Transition Service and no longer
needed regarding the performance of other Transition Services under this
Agreement within 30 days after the applicable migration or termination. Upon
termination of this Agreement, each of Spinco and AT Co. will, and will cause
their respective Affiliates to, return any and all material and property of a
proprietary nature involving the other party and its Affiliates, in its
possession or control
 
 
9

--------------------------------------------------------------------------------


 
within 30 days after the termination of this Agreement. Notwithstanding anything
to the contrary contained in this Agreement, upon the termination or expiration
of this Agreement, AT Co. shall cease all access to Spinco’s information, data,
systems and other assets that are not AT Co. Assets.


8.5 Effect of Termination. The provisions of Articles 3, 4, 5, 6, 7, 8 and 10
shall survive the termination or expiration of this Agreement.


ARTICLE 9
OTHER REPRESENTATIONS, WARRANTIES AND COVENANTS


9.1 Compliance with Laws. Each party shall comply, at its own expense, with the
provisions of all Laws applicable to the performance of its obligations under
this Agreement. Notwithstanding the description of the Transition Services in
this Agreement, neither Spinco nor any of its Affiliates shall provide any
services that would involve the rendering of legal, regulatory or tax advice or
counsel.


9.2  Performance. Spinco represents and warrants that Spinco and its Affiliates,
as the case may be, will provide the Transition Services in a timely and
professional manner generally consistent with the past practices of Spinco and
its Affiliates in providing the same or similar services to the AT Co. Business
prior to the execution of the Distribution Agreement.


9.3 Books and Records. Spinco or its Affiliates will maintain complete and
accurate books and records pertaining to its provision of the Transition
Services. Spinco or its Affiliates will provide AT Co., upon reasonable notice
and during normal business hours, with access to such books and records. All
such information shall be subject to the terms of the confidentiality provisions
set forth in Section 10.16 hereof.


9.4 No Other Representations or Warranties. EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY NOR ANY OTHER
PERSON MAKES ANY OTHER EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY ON BEHALF
OF EITHER PARTY WITH RESPECT TO THE TRANSITION SERVICES, AT LAW OR IN EQUITY,
INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO MERCHANTABILITY OR FITNESS FOR
ANY PARTICULAR PURPOSE, AND ANY SUCH OTHER REPRESENTATIONS OR WARRANTIES ARE
HEREBY EXPRESSLY DISCLAIMED.


ARTICLE 10
MISCELLANEOUS


10.1 Relationship of the Parties. The parties declare and agree that each party
is engaged in a business that is independent from that of the other party and
each party shall perform its obligations as an independent contractor. It is
expressly understood and agreed that AT Co. and Spinco are not partners or joint
ventures, and nothing contained herein is intended to create an agency
relationship or a partnership or joint venture. Neither Spinco nor any of its
Affiliates is an agent of AT Co. or any of its Affiliates and has no authority
to represent AT Co.
 
 
10

--------------------------------------------------------------------------------


 
or any of its Affiliates as to any matters, except as authorized in this
Agreement or in writing by AT Co. from time to time. Neither AT Co. nor any of
its Affiliates is an agent of Spinco or any of its Affiliates and has no
authority to represent Spinco or any of its Affiliates as to any matters, except
as authorized in this Agreement or in writing by Spinco from time to time.


10.2 Employees of the Parties. Spinco shall be solely responsible for payment of
compensation to its employees and for any injury to them in the course of their
employment. Spinco shall assume full responsibility for payment of all federal,
state and local taxes or contributions imposed or required under unemployment
insurance, social security and income tax laws with respect to such persons. AT
Co. shall be solely responsible for payment of compensation to its employees and
for any injury to them in the course of their employment. AT Co. shall assume
full responsibility for payment of all federal, state and local taxes or
contributions imposed or required under unemployment insurance, social security
and income tax laws with respect to such persons.


10.3 Notices. All notices and other communications required or permitted
hereunder may be telephonic, by electronic mail or in writing and will be deemed
to have been given when provided to the appropriate party in accordance with the
contact information specified below:
 
If to Spinco, to:


Prior to Merger:


      Alltel Holding Corp.
4001 Rodney Parham Road
Little Rock, AR 72212
Attention: General Counsel


Following Merger:


Windstream Corporation
4001 Rodney Parham Road
Little Rock, AR 72212
Attention: General Counsel


If to AT Co., to:
 
ALLTEL Corporation
One Allied Drive
Little Rock, AR 72202
Attention: Chief Legal Officer


or to such other Person or contact information as either party may from time to
time designate for itself by like notice.
 
 
11

--------------------------------------------------------------------------------


 
10.4 Governing Law.
 
(a) This Agreement shall be construed in accordance with, and governed by, the
internal Laws of the State of Delaware without giving effect to principles of
conflicts of law.
 
(b) The parties hereby irrevocably waive any and all right to trial by jury in
any legal proceeding arising out of or related to this Agreement.
 
10.5 Assignment.
 
(a) Neither this Agreement nor any of the rights, benefits or obligations
hereunder may be assigned or delegated by AT Co. or Spinco (whether by operation
of law or otherwise) without the prior written consent of the other party, which
consent shall not be unreasonably withheld; provided, however (i) this Agreement
shall be binding upon and inure to the benefit of Windstream Corporation, as the
successor corporation in the merger of Spinco with and into the Company as part
of the Merger without the consent or other action by any party hereto and (ii)
in all other cases no such consent shall be required for an assignment or
delegation by any party hereto to a successor to all or a substantial portion of
the assets or the business of such party so long as such assignee or delegee
executes a written assumption of such party’s obligations hereunder with respect
to the rights or obligations assigned or delegated, and delivers such written
assumption to the other party within a reasonable period of time after the
effective date of such assignment or delegation. Subject to the preceding
sentences, this Agreement will be binding upon, inure to the benefit of and be
enforceable by AT Co. and Spinco and their respective successors and permitted
assigns
 
10.6 Entire Agreement. This Agreement (including the Schedules and Exhibits
attached hereto) constitutes the entire agreement between the parties pertaining
to the subject matter hereof and supersedes all prior and contemporaneous
agreements, arrangements and understandings of the parties with respect to such
subject matter.
 
10.7 Amendments and Waivers. Any provision of this Agreement may be amended if,
and only if, such amendment is in writing and signed by both parties. Any
provision of this Agreement may be waived to the extent permitted by applicable
Law if, and only if, such waiver is in writing and signed by the party granting
the waiver. No failure or delay by any party in exercising any right, remedy,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege.
 
10.8 Headings. The headings of the Articles and Sections of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction hereof.
 
10.9 Severability. Each term or provision of this Agreement shall be interpreted
in such manner as to be effective and valid under applicable Law, but in case
any one or more of the provisions contained herein shall, for any reason, be
held to be invalid, illegal or unenforceable in any respect, such provision
shall be ineffective to the extent but only to the extent of such invalidity,
illegality or unenforceability, without rendering invalid or unenforceable the
remainder of such provision or provisions of this Agreement; provided,
 
 
12

--------------------------------------------------------------------------------


 
however, that if the removal of such offending provision materially alters the
burdens or benefits of either of the parties under this Agreement, the parties
agree to negotiate in good faith such modifications to this Agreement, if any,
as are appropriate to ensure that the burdens and benefits of each party under
such modified Agreement are reasonably comparable to the burdens and benefits
originally contemplated herein.
 
10.10 No Third-Party Beneficiaries. With the exception of the parties to this
Agreement and their respective successors and permitted assigns, and there shall
exist no right of any person to claim a beneficial interest in this Agreement or
any rights arising out of this Agreement; provided, however, that with respect
to Section 1.4 and Section 5.2 only, the Company is and shall be a stated and
intended third party beneficiary.
 
10.11 Remedies Cumulative. Except as otherwise provided herein, all rights,
powers and remedies provided under this Agreement or otherwise available in
respect hereof at law or in equity shall be cumulative and not alternative, and
the exercise or beginning of the exercise of any right, power or remedy by a
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.
 
10.12 Expenses. Except as otherwise provided in this Agreement, the parties
shall bear their own expenses (including all time and expenses of counsel,
financial advisors, consultants, actuaries and independent accountants) incurred
in connection with this Agreement.
 
10.13 Counterparts. This Agreement may be executed in one or more counterparts,
which may be delivered by facsimile, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.
 
10.14 Specific Performance. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or any covenant set forth in
this Agreement is otherwise breached. It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to enforce specifically the
performance of this Agreement in accordance with its terms and provisions and to
prevent breaches of covenants set forth in this Agreement. The foregoing right
is in addition to, and not in lieu of, any other rights a party hereto may have
in respect of a breach of this Agreement, whether at law or in equity.
 
10.15 No Set-Off. The obligations under this Agreement shall not be subject to
set-off for non-performance or any monetary or non-monetary claim by any party
or any of their respective Affiliates under any other agreement between the
parties or any of their respective Affiliates.
 
10.16 Confidentiality.
 
(a) Spinco and its Affiliates and their respective officers, directors,
partners, managers, shareholders, employees, agents and representatives will not
disclose any confidential information about AT Co. or any of its Affiliates
obtained as a result of the exercise of its rights or performance of its
obligations under this Agreement unless disclosure is compelled by judicial or
administrative process or, based on advice of such Person’s counsel, by other
requirements of
 
13

--------------------------------------------------------------------------------


 
law. The obligations of Spinco under this Section 10.16(a) will survive the
termination or expiration of this Agreement.
 
(b) AT Co. and its Affiliates and their respective officers, directors,
partners, managers, shareholders, employees, agents and representatives will not
disclose any confidential information about Spinco or any of its Affiliates
obtained as a result of the exercise of its rights or performance of its
obligations under this Agreement unless disclosure is compelled by judicial or
administrative process or, based on advice of such Person’s counsel, by other
requirements of law. The obligations of AT Co. under this Section 10.16(b) will
survive the termination or expiration of this Agreement.
 
10.17 Facilities and Systems Security. If either party or its personnel will be
given access to the other party’s facilities, premises, equipment or systems,
such party will comply with all such other party’s written security policies,
procedures and requirements made available by each party to the other, and will
not tamper with, compromise, or circumvent any security or audit measures
employed by such other party. Each party shall use its reasonable best efforts
to ensure that only those of its personnel who are specifically authorized to
have access to the facilities, premises, equipment or systems of the other party
gain such access, and to prevent unauthorized access, use, destruction,
alteration or loss in connection with such access.
 
[SIGNATURE PAGE FOLLOWS]
 
 

14

 


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 
ALLTEL CORPORATION
         
By: /s/ Richard N. Massey                            
 
Name: Richard N. Massey
 
Title: Executive Vice President - General Counsel and Secretary
         
ALLTEL HOLDING CORP.
         
By:  /s/ John P. Fletcher                                
 
Name:  John P. Fletcher
 
Title: Executive Vice President and General Counsel








15

--------------------------------------------------------------------------------



 